De Courcy, J.
The employee operated an elevator, which was controlled by means of a rope at the side of the car. Two other employees, Bourne and Patrowsky, were being carried on the elevator; and it was ascending from the first to the second floor at the time of the accident.
On conflicting testimony the arbitration committee, and later the Industrial Accident Board, .found in substance that Moore left his position at the elevator rope and took hold of the colored boy Bourne by the chest; that Bourne pushed him back and he (Moore) fell down, and that in the scuffle or “fooling” Moore’s heel was caught and injured. The finding of the board that the injury “occurred as the result of fooling between Moore and Bourne” is as conclusive on the employee as the verdict of a jury. It must stand if there was any evidence to warrant it. Diaz’s Case, 217 Mass. 36. An examination of the record shows that the finding was amply supported by the testimony of Patrowsky, corroborated by that of the foreman Graff.
On the facts as found the board rightly ruled that the employee’s injury “did not arise out of his employment.” His foot got beyond the edge of the elevator floor in consequence of a scuffle in which he himself was the aggressor and after he had abandoned his post of duty at the elevator rope. The injury thereby suffered did not originate in any risk connected with and caused by his employment. See Wrigley v. Nasmyth Wilson & Co. Ltd. 6 B. W. C. C. 90; Clayton v. Hardwick Colliery Co. Ltd. 7 B. W. C. C. 643; McNicol’s Case, 215 Mass. 497; Harbroe’s Case, 223 Mass. 139.

Decree affirmed.